 J. R. SIMPLOT COMPANY171cease selling or otherwise dealing in the products of Durling Dairy Distribu-tors d/b/a Woolley'sDairy, or to cease doing business with Durling DairyDistributors.MILK DRIVERS AND DAIRY EMPLOYEES'LOCAL 680,INTERNATIONAL BROTHERHOOD OF TEAMSTERS,CHAUFFEURS,WAREHOUSEMEN AND HELPERS OFAMERICA, IND.,Labor Organization.Dated-------------------By-------------------------------------(Representative)(Title)This noticemust remain posted for 60 consecutivedaysfrom the date of posting,and must not be altered,defaced, or covered byany other material.If anyone has any questions about this notice orwhether Local680 is complyingwithitsprovisions,he may communicatewiththe Board'sRegionalOffice, 614National NewarkBuilding,744 BroadStreet,Newark, New Jersey, Telephone No.Market 4-6151.J.R. Simplot CompanyandInternational Union of OperatingEngineers,Local370, AFL-CIO.Case No. 19-CA-255541.Novem-ber 21, 1963DECISION AND ORDEROn June 3, 1963, Trial Examiner William E. Spencer issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom and takecertain affirmative action, as set forth in the attached IntermediateReport.Thereafter, the Respondent filed exceptions to the Inter-mediate Report and a brief in support thereof.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, the Board has delegated its powers in connection withthiscaseto a three-member panel [Members Leedom, Fanning, andBrown].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and 'brief, and the entire record inthis case,' and adopts the findings, conclusions, and recommendationsof the Trial Examiner with the following modifications.As described more fully in the Intermediate Report, the Respondentoperates, among other things, an open pit phosphate ore and shale minein Idaho.The Union has represented the Respondent's productionand maintenance employees since its certification in 1954.BargainingIThe Respondent's request for oral argument is hereby denied as the record,the excep-tions, and the brief adequatelypresent theissues and the positionsof the parties.The Respondent'smotion to reopen hearing is also denied,as the incidents referred toin said motion,even assumingthat theyoccurred as set forth therein, are irrelevant to,and would notaffect,our disposition of the issues in this case.145 NLRB No. 16. 172DECISIONSOF NATIONAL LABORRELATIONS BOARDfor a new contract between the Respondent and the Union began inSeptember 1962.Approximately nine bargainingsessionswere heldbetween the parties, and, on November 27, the Respondent's employeesrejected what Respondent characterized as its "last offer." On Decem-ber 4 the Respondent called a meeting of its employees at which time aprepared speech was given by its director of mining operations.TheTrial Examiner found and we agree that this speech, which is quotedextensively in the Intermediate Report, constituted an "appeal to thehe found, the Respondent's speech suggested that employees deal di-rectly with the management in settling their grievances; contained "anincitement that employees repudiate their present union representa-tion"; and threatened a lockout and the discontinuance of benefitswhich had been given to employees under the old agreement if theRespondent's "last offer" were rejected.The Trial Examiner furtherfound, and we agree, that during the same period, the Respondent'ssupervisors echoed the "main thrust" of these remarks in conversa-tions with employees, the "tenor" of the supervisors' remarks beingthat employees would suffer economic harm if the Respondent's "lastoffer" were rejected.'Another bargaining session was held on Decem-ber 6, but no agreement was reached, and on the same date the Re-spondent shut down its operations and locked out its employees.We agree with the Trial Examiner, for the reasons set forth in theIntermediate Report, that by locking out its employees on December 6,the Respondent violated Section 8 (a) (1) and (3) of the Act.We alsoagree with the Trial Examiner that by the Respondent's speech toemployees on December 4 'and by the various threats made by its super-visory personnel to employees, the Respondent further violated Sec-tion 8 (a) (1) of the Act.We further find that the totality of the fore-going conduct, consisting of the Respondent's speech to employees onDecember 4, the various threats made by supervisors to employees, andthe lockout itself, all of which occurred while collective-bargainingnegotiations were in progress, establishes that the Respondent failedto bargain in good faith in violation of Section 8(a) (5) of the Act.2The record shows that Pit Boss Huegas admitted that, on at least three differentoccasions between the time of the Respondent's last contract offer and the lockout, hetold employees individually and in a small group that they should think over the Company'slast proposal and that they ought to accept it as it was a good offer,that the Companycould move its equipment to other holdings,and that "he hated to see any of the boysout of work."Huegas also admitted that on one of these occasions,in reply to an em-ployee's remark about drawing unemployment compensation in the event of a shutdown,he stated that he didn't believe that the men could draw compensation under these cir-cumstances and later added that he, Huegas,could"work 30 hours a week and neverdraw unemployment."The record also establishes that Assistant Supervisor Hill, whodid not testify at the hearing, also made a statement to an employee that if an agree-ment wasn't reached, "the Company could apply pressure,such as cutting...vacationsand wages,and cutting off overtime." J. R. SIMPLOT COMPANY173ORDERThe Board adopts the Recommended Order of the Trial Examiner?:The Recommended Order is hereby amended by substituting for the first paragraphtherein, the following:Upon the entire record in this case, and pursuant to Section 10(c) of the NationalLabor Relations Act, as amended, the National Labor Relations Board hereby ordersthat Respondent,J.R. Simplot Company, its officers, agents,successors,and assigns,shall:INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEThis proceeding, brought under Section 10(b) of the National Labor RelationsAct, as amended (61 Stat. 136; 73 Stat. 519), herein called the Act, was heard beforeTrial Examiner William E. Spencer at Pocatello, Idaho, on March 20, 21, 1963,pursuant to due notice.The complaint, issued February 13, 1963, by the GeneralCounsel of the National Labor Relations Board, the latter herein called the Board,upon a charge filed December 21, 1962, by International Union of Operating Engi-neers, Local 370, AFL-CIO, herein called the Union, alleged in substance that theRespondent, by a lockout of its employees and specified coercive statements and con-duct, violated Section 8(a)(1), (3), and (5) of the Act.Respondent in its dulyfiled answer admitted the lockout but denied the unfair labor practice allegations.'Upon the entire record in the case, from my observation of the witnesses, and afterconsidering the briefs filed with me by the General Counsel and the Respondent,respectively, I make the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTRespondent, a Nevada corporation, is engaged at its Gay Mine near Pocatello,Idaho, in phosphate mining for fertilizer manufacturing. It also manufactures fer-tilizer and other products at various plants located in the State of Idaho.Annually,in the course and conduct of its business operations, Respondent sells and ships di-rectly to purchasers in States other than Idaho, products valued at more than $50,000.H. THE LABOR ORGANIZATION INVOLVEDThe Union is a labor organization within the meaning of Section 2(5) of the Act.Ill.THE UNFAIR LABOR PRACTICESA. The lockoutRespondent's brief adequately summarizes the operation of its Gay Mine, locatedsome 18 miles east of Fort Hall, Idaho, its only operation directly involved in theseproceedings.The mining process involves the removal of overburden or waste ma-terial to expose first, a bed of low-grade shale, under which is found high-grade ore,which is ultimately shipped by railroad to the Respondent's processing plant locatednear Pocatello, Idaho.The low-grade shale is ultimately shipped by the Respondentto the FMC Corporation plant.An average of just over a million tons of ore isshipped from the mine during the mining and shipping season.This season ordinarilybegins in the spring and continues through September, and sometimes October.During theremainingmonths the operations at the mine include the removal of over-burden to prepare for mining in the summer; the mining and stockpiling on the miningpremises of ore; drilling of holes in the ore body to determine grade, thickness, andtonnage of ore; construction of roads; mapping; surveying; and assaying.Ore is notordinarily shipped from October until spring because during these months the orefreezes solid in the railroad cars and can only be removed with jackhammers andpicks, and such was the case during the months of January, February, and part ofi The record of this proceeding is opened for the purpose of receiving in evidence a post-hearing stipulation of the parties,to be designated as Trial Examiner's Exhibit No. 1,with respect to the resumption of operations by the Respondent. 174DECISIONS OF NATIONAL LABOR RELATIONS BOARDMarch 1963.Additionally, muddy roads at the mine and a shortage of railroad carsordinarily preclude extensive mining operations at the mine during the winter months.The stockpiled ore exposed during the winter operation is shipped during the sub-sequent summer season.Both the FMC Corporation plant and the Respondent'splant operate on a year-round basis and during the nonshipping season obtain theirore from stockpiles of ore shipped from the Gay Mine during the summer monthsand located on the respective plant premises.Since its certification in 1954 and up to the time of the present controversy theUnion has had collective-bargaining agreements with the Respondent covering em-ployees in the following unit found to be appropriate for purposes of collectivebargaining:All hourly rated production and maintenance employees employed by theRespondent at its Gay Mine operation, exclusive of office clerical employees,professional and custodial employees, guards, and supervisors as defined in theAct.Relations between the parties appear to have been amicable throughout this period,with neither strike nor threat of strike prior to the termination of the most recentcontract on October 15, 1962. Bargaining on a new contract began on September 4,1962, but in ensuing negotiations no agreement was reached. The November 5 meet-ing, and all meetings held thereafter, were attended by a Federal mediator.At ameeting of the parties on November 16, the Respondent gave the Union what itdescribed as its final offer for a contract and requested that the Union submit thisoffer to the unit employees for approval or rejection.On November 27, the Unionsubmitted this company proposal to the employees and they rejected it by an over-whelming vote.At this same meeting a strike vote was taken with the result thatthe employees voted 45 to 1 to strike.The vote was taken without reference to anyparticular date for a strike, and it was explained to the employees by union officialsand understood by them, that before there could be a strike the matter would haveto be resubmitted to the employees and cleared through the Union.Following thetaking of the strike vote no actual preparations were made for instituting strike action.On the following day the Respondent was informed by the Federal mediator that itsfinal offer on a contract had been rejected and that a strike vote had been taken.At no time during these bargaining conferences did the Union threaten strike action,and at no time during such conferences did the Respondent inquire of the Unionconcerning strike action.On December 4, the Respondent called a meeting of its employees and its directorof mining operations, O. E. Pothier, in a prepared address, told them that in viewof the strike vote the Company would have to take steps to protect itself, assailedthe Union for its negotiating tactics, and further stated,inter alia.This company is in the situation of being forced by law to negotiate with aunion which refuses to negotiate but we are expected to concede completelyto their unreasonable demands.We cannot and will not go along with present union demands.We refuse to beplaced in an untenable position at the whim of the union.We have concededto a number of requests by the union.We have tried to negotiate. It is nowclear to us by the union's action that they do not want to settle at this time.We have tried everything that we know to bring about a reasonable settlementand have gotten nowhere.There are certain disadvantages in belonging to a union.The present situa-tion brings out a couple of reasons; namely, the possibility of serious labordisputes and a one man rule which you now have representing you.We wouldmuch rather deal with you people than to have any union or outsider to settlegrievances.You as members of the union have very little to say in its operation.Youwho are not members have nothing to say unless the union chooses to recognizeyou.We are forced today to protect ourselves after trying for more than 100 daysto effect a reasonable settlement. It is with a lot of concern and regret that weare taking this step but we have been forced into it.We can no longer operatethis mine without an agreement and as of Thursday night we are completely dis-continuing operations.Late last night I called Salt Lake City and requested the Federal mediator toarrange a meeting between the union, your negotiators and the company.Thismeeting will be held Thursday morning, December 6 at 10:00 a.m. at theBannock Hotel in Pocatello. J. R. SIMPLOT COMPANY175May I suggest to all of you that you calla meeting and talk this over. Labordisagreements such as now exists are a serious matter and should require seriousthought.It is my opinion that you people should talk to your union rep-resentative and demand a reasonable representation.You have certain legalrights as an employee such as taking action as to whether the union representsall of you.We want it understood that a labor dispute does exist and when the mine isclosed down Thursday evening because of this labor dispute, you people arenot entitled to unemployment compensation.Health and welfare,as well asother benefits from the old agreement,are no longer in effect.We will continue to meet with the union and your representatives at any timefor we stand ready and willing to negotiate.I hope that we can consummate acontract within a very few days.At a meeting of the parties on December 6 reference was made by the mediatorto the taking of a strike vote and the Respondent's contemplated action in closingdown its operations.At this meeting,as well as at all other times, the Respondentsought no information concerning the taking of the strike vote and the Unionvolunteered none.The matter of the strike vote was merely mentioned by theFederal'smediator;itwas not discussed by the parties2No agreement on acontract was reached at this meeting and on the evening of that same day, aspreviously announced to its employees,the Respondent shut down its mine opera-tions and thereby locked out its employees.They remained locked out untilMarch 29, 1963,when the Respondent called all its employees back to work "forthe purpose of commencing its 1963 mining and shipping season operations and theconditioning of machinery incidental thereto."B.Concluding findingsI find that the Respondent was not faced with a threat of imminent strike actionat the time it locked out its employees.Neither in nor out of bargaining conferencesdid the Union threaten strike action if its bargaining demands were not met.Thefact that a strike vote was taken may have been cause for alarm, but there is noreason to believe that the Respondent construed this strike vote as a threat of im-mediate strike action.The fact is that the Respondent was concerned,with somejustification,lest the Union institute strike action on or after May 1,at a timewhen the Respondent would have resumed full-scale mining and shipping operations.This concern arose out of the fact that among the Union's bargaining demands was ademand for a change in the termination date of the bargaining greement from Octoberto May, and may have been heightened by the strike vote. I think it is unlikely that theUnion would have settled on May 1, 1963, as the termination date, inasmuch as thatwould have meant a contract of only some 6-month duration,but there is noquestion that it demanded that May instead of October mark the termination dateof future contracts.Also, I think there can be little doubt that the Union demandedthis change because it wanted the termination date of any agreement between it andthe Respondent to coincide with the resumption of full'scale mining operations whenitcouldmost advantageously bring pressure to bear on the Respondent to obtainitsbargaining objectives.Respondent fully understood this and had every rightto resist such a demand through the processes of collective bargaining.The legalquestion on the facts stated thus far is whether the Respondent could insure itselfagainst strike action which might or might not occur some 4 months in the future,by employing the lockout as an economic weapon for forcing acceptance of its finaloffer on a contract.As I understand the law in its present state of development, itcould not.There is nothing novel in a labor organization seeking through collective bar-gaining to have its collective agreements terminate at a time most advantageousto it for obtaining a new contract on favorable terms. In every such bargainingsituation there is implicit the possibility of economic pressure being applied at atime most favorable to the union.The fact that here a strike vote was taken andthat outside of bargaining conferences certain statements may have been made by2Respondent's Industrial Relations Officer Hugh Larkin's testimony that at the Decem-ber 6 conference he stated that In view of the strike vote,"the Respondent would takeaction to protect its economic welfare,is in conflict with the testimony of General Counsel'switnesses,Edward R.Kobe, Emmett Flynn,and Robert Kinghorn, all associated with theUnion, and was not corroborated by Respondent's personnel director,Richard Brown, orgeneral superintendent,John Clouser. 176DECISIONS OF NATIONAL LABOR RELATIONS BOARDunion employees to supervisorson the probabilityof economic pressure beingapplied if no contract was agreed on before Respondent resumed full-scale opera-tionsinMay, hardly constitutes a novel situation, the strike vote being little morethan a formality, taken without reference to time, and the possibility of the Unionresorting to economic pressure at a timemostadvantageous to it if its bargainingobjectives were not met, being inherent in all such situations. In short, if a lockoutbased on no more than a reasonablesurmisethat the Union may choose a datesome 4 months in the future as an occasion to strike, is permissible here, it ispermissible in just about any bargaining situation where an employer may havecauseto believe that without agreement on a contract its employees' representativemay, and likely will, choosesomedate in the future, advantageous to it and dis-advantageous to the employer, to strike. I do not believe that the weight ofauthority thus far holding lockouts to be lawful can be stretched to cover such asituation 3While here it appears that something of an impasse had been reachedin bargaining, negotiations were continuing, and in fact did continue in the monthsfollowing the lockout.During such a period as would elapse between the dateof the lockout and the date when the Respondent had reason to fear that the Unionmight institute strike action, economic conditions might well undergo change aswell as the attitudes and bargaining demands of the parties, and to countenance theaction of the Respondent in raising such a formidable impediment to continuedbargainingas the lockout on the mere surmise that a strike might occur some 4months hence, no matter how reasonable the surmise, would be to legitimatise moreinterference with the processes of collective bargaining and the employees' protectedright to strike than is sanctioned by present Board and court opinion.4Findings thus far have been based on the assumption that the lockout was insti-tuted as a countermeasure to a strike which the Respondent reasonably surmisedmight occur some 4 months hence if agreement was not reached on a contract.This may well have been one of the factorsenteringinto the lockout action, butitwas not the only factor.The change in the termination date of future contractswas but one of theissueson which the parties were deadlocked at the time of thelockout.Of equal and perhaps paramount concern was theissueof wages.TheRespondent considered the Union's wage demands exorbitant.Whether they wereor not I do not know and it is not a matter to be decided here. A careful readingof Pothier's address to the employees on December 4 in which a lockout was threat-ened, shows scarcely more than a passing reference to the strike vote while theburden of the speech and its main thrust is the unreasonableness of the Union'sbargaining demands.This was echoed by supervisory personnel in conversationswith employees, the tenor of such statements being that the employees should acceptthe company's contract offer, would benefit thereby, and would suffer losses if theoffer was rejected.Obviously, the lockout was not resorted to solely as a counter-measure to contemplated future strike action, but also to force acceptance of Re-spondent's final contract offer.5Had strike action been the Respondent's majorconcern, before resorting to such a drastic measure as the lockout would it not at8InPackardBellElectronics Corporation,130 NLRB 1122, the employer acted on in-formation that a strike would be called within 48 hours; inBetts Cadillac Olds, Inc,et al,06 NLRB 268, also relied on by the Respondent, an association of automobile dealerswas involved, two of the members already having been struck; inAmerican Brake ShoeCompany(Ramapo Ajax Division)v.NLRB ,244F 2d 489(C A. 7), thereis some sup-port for Respondent's position but the Trial Examiner is bound byBoardprecedent unlessand until the Board itself has overturned the precedent or the decision has been set asideby the Supreme Court* In the Supreme Court's recent decision on supersenlority accorded strikers, Congress'concern with safeguarding the right to strike receives cogent explication.N L.R B. v.Erie Resistor Corp,373 U S. 221.8Mention should be made of the testimony, notable for its economy of expression ofGeneral Counsel'switnesses:Ed Boyer, chairman of the Fort Hall Business Council ofthe Shoshone-Bannock Tribunal ; Allen Tindore, a member of the Council ; and JohnPokebro, a member of the Shoshone-Bannock Tribe.Respondent operated under a leasewith the Shoshone-Bannock Tribe, and the burden of this testimony was that the Re-spondent Informed the Council that it was contemplating closure of its mining operationsbecause of a dispute over contract terms and because the employees might walk out"eventually."There is substance to the argument that the Respondent ran the risk ofviolating its lease in ordering the lockout, but that is not a matter to be determined here.Obviously, the primary concern of these witnesses in the entire matter was the threatenedloss of revenues under lease arrangements with the Respondent. J. R. SIMPLOTCOMPANY177least have attempted to negotiate with the Union, as it did during the period of thelockout, on such matters as adequate strike notice, a no-strike clause in the bargainingagreement, or assurances of one sort or another against precipitate strike action whenfull production was resumed in the spring? I think it would.In my opinion there is very little of substance in the facts noted thus far to dis-tinguish this case fromUtah Plumbing and Heating Contractors Association, etc.,126 NLRB 973, enfd. 294 F. 2d 165 (C.A. 10).6There the employer locked out itsemployees to require acceptance of its offer for a contract.There a strike vote hadbeen taken but there was no actual threat of strike and, as here, a second vote wouldhave to be taken before strike action could be instituted.There as here the em-ployer had made its final contract offer and threatened and instituted a lockout whenassurances were not forthcoming that it would be accepted.There as here negotia-tions were continuing.The issue was clearly drawn.As stated by the court, theBoard's order was "challenged on the single ground that an employer may use theeconomic weapon of a lockout at the termination of a contract with a union as acorollary of a strike which may be used by the union at any time its members seefit."Stripped to its substance I think that is the posture of the issue here.WhenPothier said, "We can no longer operate this mine without an agreement," he ob-viouslywas referring to Respondent's final offer.The price demanded by theRespondent for calling off the lockout was its acceptance.The employer's theoryin theUtah Plumbingwas rejected by the court and the Board's order, based on afinding that the lockout was unlawful, enforced.As to the one factor on which theRespondent relies principally in its effort to distinguish this case fromUtah Plumbing,i.e , economic hardship in the event of a strike, I doubt that such a defense can beraised successfully on the mere surmise that a strike may occur some 4 months inthe future. In any event I can find no evidence upon which to base a finding thatthe shale and ore which the Respondent normally extracts and stockpiles at the minesite during its off-season operations, is of such a perishable character that the Re-spondent's investment in it would be irretrievably lost in the event of a strike occur-ring during its shipping season, or that such a strike would necessarily result indamage to machinery used by it in its mining operations.Obviously, if Respondent'smine was closed down during the shipping season shipments to Respondent's proc-essing plant near Pocatello and to the FMC Corporation plant would be affected aslong as the strike lasted and was effective, but there was available to both of theseplants ores from sources other than the Gay Mine and it is not shown that it wouldbe impractical for them to draw on these sources for operative purposes, though thismight involve some economic loss and hardship.A strike is employed as an economicweapon and it is expected by those who wield this weapon that it will result ineconomic loss to the employer against whom it is directed. I do not see that thereis anything peculiar or exceptional in the situation here which distinguishes it fromthe normal strike situation of equivalent scope, and ordinary "business interruptionsor loss normally incident to a strike are insufficient to invoke a lockout."Texas GasCorporation,136 NLRB 355, 367-368. I think what Respondent is really contend-ing is that any lockout is permissible if economically motivated.This is but anotherway of stating the employer's position inUtah Plumbing,for it means that the lock-out is on the same legal footing as the strike.To some, this no doubt would be afair and equitable state of law. It is not, I think, the law as it is now written andapplied by the Board and a majority of the courts.Finally, there is still another factor involved in the lockout here and one whichdistinguishes this case from cases previously cited.There is compelling evidence thatin resorting to the lockout the Respondent, aside from purely economic interests,hoped to weaken the Union and undermine its efficacy as a bargaining agent.Pothier's address to the employees on December 4 is an undisguised appear to theemployees to rebel against their present union leadership, described by Pothier as"a one man rule which you now have representing you," 7 accompanied by thesuggestion that they deal directly with management in settling their "grievances."While the address contains the assurance that the Company would continue to meetE See alsoQuaker StateOilRefining Corporation v. N.L.R.B.,270 F. 2d 40 (CA. 3),cert denied 361 U S 9177Pothier's reference was to Emmett Flynn, the Union's field representative, who firstassumed his post in the area of Respondent's operations in the spring of 1962.As ad-mitted in Respondent's brief, Flynn "had been able to get the men better organized andmore united than ever before," and, apparently, the Respondent regarded him as the chiefobstacle to arriving at a satisfactory bargaining agreement.734-070-64-vol. 145-13 178DECISIONSOF NATIONALLABOR RELATIONS BOARDwith and negotiate with the Union, it urges the employees to "demand reasonablerepresentation," and assures them that they "have certain legal rights as an employeesuch as taking action as to whether the union represents all of you"-this last, clearlyan incitement that employees repudiate their present union representation.Suchremarks, coupled with the threat of lockout if the Company's final offer was notaccepted, and a discontinuance of health and welfare as well as other benefits underthe old agreement, threats echoed by supervisory personnel, not only violated Section8(a)( I) of the Act, being inherently coercive, but divulge a mixed motivation forthe lockout.In view of such statements, directed not to the Union in bargainingconferences but to the employees, collectively and individually, the conclusion isunavoidable that Respondent's resort to the lockout was not solely defensive in theeconomic sense, but had a further purpose of undermining the Union in its representa-tive capacity.A lockout with such mixed motivations does not fall within any ofthe decisions of the Board or the courts, of which I have knowledge, upholding thelegality of the lockout.On the entire record it is found that by its threat of lockout and lockout of em-ployees, and threats of reprisal if its final contract offer was not accepted, theRespondent engaged in conduct violative of Section 8(a) (1), (3), and (5) of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondents set forth in section III, above, occurring in con-nection with the operations of the Respondents described in section I, above, havea close, intimate, and substantial relation to trade, traffic, and commerce among theseveral States, and tend to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V. THE REMEDYIt having been found that the Respondent threatened to lock out and locked out itsemployees in violation of Section 8(a)(1), (3), and (5) of the Act, it will be rec-ommended that it cease and desist therefrom and take certain affirmative action toeffectuate the policies of the Act.Ithaving been found that the Respondent's lockout constituted discriminationwithin the meaning of Section 8(a)(3) of the Act, it will be recommended that theRespondent make whole employees laid off or locked out for any loss of pay theymay have suffered by reason of the discrimination against them, by payment toeach of a sum of money equal to that which he normally would have earned duringthe period of the lockout, less his net earnings during said period, such sums to becomputed in accordance with the formula set forth in F.W. Woolworth Company,90 NLRB 289. Backpay shall include the payment of interest at the rate of 6 percentper annum to be computed in the manner set forth inIsis Plumbing & Heating Co.,138 NLRB 716. It is also recommended that the Respondents, upon request, makeavailable to the Board or its agents, for examination and copying, all payroll andother records necessary to enable the Board to analyze and compute the amounts ofbackpay due.Having found that the Respondent by its lockout of employees refused to bargainwith the Union, the duly constituted bargaining representative of its employees inan appropriate unit, I shall recommend that the Respondent, on request, bargain withthe Union as the exclusive representative of all its employees in the appropriate unitconcerning wages, hours, and other terms and conditions of employment,and, if anunderstanding is reached,embody such understanding in a signed agreement.Upon the basis of the foregoing findings of fact,and upon the entire record in thecase, I make the following:CONCLUSIONS OF LAW1.All hourly rated production and maintenance employees employed by theRespondent at its Gay Mine operation, exclusive of office clerical employees, profes-sional and custodial employees,guards, and supervisors as defined in theAct, con-stitute a unit appropriate for purposes of collective bargaining within the meaningof Section9(b) of the Act.2.The Union,a labor organization within the meaning of Section 2(5) of theAct, has been at all times material herein,and now is,the exclusive representativeof all employees in the aforesaid appropriate unit for purposes of collective bargain-ing within the meaning of Section 9(a) of the Act.3.By its lockout of December 6, 1962,the Respondent refused to bargain in goodfaith with the Union as the exclusive representative of its employees in the aforesaid J. R. SIMPLOT COMPANY179appropriate unit, thereby engaged in and is engaging in unfair labor practices withinthe meaning of Section 8(a) (5) of the Act.4.By its lockout of employees, the Respondent has discriminated in regard to thehire and tenure of employment of its employees, thereby discouraging membershipin the Union, and thereby has engaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a) (3) of the Act.5.By the foregoing conduct and threats of reprisal if its final contract offer wasnot accepted, the Respondent has interfered with, restrained, and coerced its employeesin the exercise of rights guaranteed in Section 7 of the Act and thereby has engagedin and is engaging in unfair labor practices within the meaning of Section 8(a)(1)of the Act.6. The aforesaid labor practices are unfair labor practices affecting commerce withinthe meaning of Section 2(6) and (7) of the Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact and conclusions of law, and uponthe entire record in the case,it isrecommended that the Respondent, J. R. SimplotCompany, its officers, agents, successors, and assigns, shall:1.Cease and desist from:(a) Refusing to bargain collectively with respect to rates of pay, wages, hours ofemployment, and other terms and conditions of employment, with the Union as theexclusive representative of its employees in the previously described appropriateunit.(b) Discouraging membership in the Union, or any other labor organization ofits employees, by locking out, laying off, or reducing the workweek of its employees,or by discriminating in any othermanner inregard to their hire and tenure of employ-mentor any term or condition of employment, except to the extent permitted inSection 8 (a) (3) of the Act.(c) Threatening its employees with a shutdown, lockout, or layoff, or threateningother reprisals, in order to force them and their bargaining representative to yieldtheir bargaining demands and accept the Respondent's contract proposals withoutfurther bargaining.(d) In any other manner interfering with, restraining, or coercing its employees inthe exercise of the right to self-organization, to form labor organizations, to joinor assist the Union or any other labor organization, to bargain collectively throughrepresentatives of their own choosing, to engage in other concerted activities for thepurpose of collective bargaining or other mutual aid or protection, or to refrainfrom any or all of such activities, except to the extent that such right may beaffected by an agreement requiring membership in a labor organization as a condi-tion of employment as authorized by Section 8 (a) (3) of the Act:2.Take the following affirmative action for the purpose of effectuating the policiesof the Act:(a)Upon request, bargain collectively with the Union as the exclusive representa-tive of employees in the previously described appropriate unit with respect to ratesof pay, wages, hours of work, and other terms and conditions of employment, andembody in a signedagreementany understanding reached.(b)Make whole all employees discriminatedagainst inthe lockout, shutdown,or curtainment of operations which occurredbeginningDecember 6, 1962, foranyloss of pay they may have suffered by reason of the discrimination against them,in the manner set forth in "The Remedy" above.(c) Preserveand, upon request,make available tothe Boardor itsagents, forexamination and copying, all payroll records, social security payment records, time-cards,personnelrecords and reports, and all other records necessary to analyzeand computethe amountsof backpaydue under the termsof this RecommendedOrder.(d) Post at its Gay Mine operation near Pocatello, Idaho, copies of the attachednotice marked "Appendix." 8 Copies ofsaid notice, to be furnished by theRegionalDirector for the Nineteenth Region, shall,after beingduly signed by the Respondent's8 In the event that this Recommended Order be adopted by the Board,the words "ADecision and Order"shall be substituted for the words "The Recommended Order of aTrial Examiner"In the notice.In the further event that the Board's Order be enforcedby a decree of a United States Court of Appeals,the words"A Decree of the United StatesCourt of Appeals,Enforcing an Order"shall be substituted for the words"A Decisionand Order." 180DECISIONS OF NATIONAL LABOR RELATIONS BOARDauthorized representative, be posted by the Respondent immediately upon receiptthereof, and be maintained by it for a period of 60 consecutive days thereafter, inconspicuous places, including all places where notices to employees are customarilyposted.Reasonable steps shall be taken to insure that said notices are not altered,defaced, or covered by any other material.(e)Notify the Regional Director for the Nineteenth Region, in writing, within20 days from the date of the receipt of this Intermediate Report and RecommendedOrder, what steps it has taken to comply herewith.9Y In the event that this Recommended Order be adopted by the Board, this provisionshall be modified to read* "Notify said Regional Director, in writing, within 10 daysfrom the date of this Order, what steps the Respondent has taken to comply herewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tions Act, we hereby notify our employees that:WE WILL NOT discourage membership in International Union of OperatingEngineers, Local 370, AFL-CIO, or any other labor organization of our em-ployees, by discriminatorily locking out, laying off, or reducing the workweekof our employees, or by discriminating in any other manner in regard to theirhire or tenure of employment or any term or condition of employment.WE WILL NOT threaten our employees with a plant shutdown, lockout, layoff,or other reprisals, in order to force them and their bargaining representative togive up their bargaining demands and accept our contract proposals withoutfurther bargaining.WE WILL NOT in any other manner interfere with, restrain, or coerce our em-ployees in the exercise of the right to self-organization, to form labor organiza-tions, to join or assist the above named or any other labor organization, to bar-gain collectively through representatives of their of their own choosing, to engagein other mutual aid or protection, or to refrain from any or all of such activitiesexcept to the extent that such right may be affected by an agreement requiringmembership in a labor organization as a condition of employment as authorizedby Section 8 (a) (3) of the Act.WE WILL make whole all employees discriminated against as a result of lock-out, layoff, or curtailment of operations, for any loss of pay suffered as a resultof our discrimination against them.WE WILL, upon request, bargain with the aforesaid Union as the exclusiverepresentative of all employees in the appropriate unit described below, withrespect to rates of pay, wages, hours of employment, and other terms and con-ditions of employment, and embody in a signed agreement any understandingreached.The bargainingunit is:All hourly rated production and maintenance employees employed at ourGay Mine operation, exclusive of office clerical employees, professionaland custodial employees, guards, and supervisors as defined in the Act.All our employees are free to become, remain, or to refrain from becoming orremainingmembers of the above-namedlabor organization or any other labororganization, except to the extent that such right may be affected by an agreementauthorized by Section 8(a) (3) of the Act.I.R. SIMPLOT COMPANY,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.Employees may communicate directly with the Board's Regional Office, 327 LogalBuilding, 500 Union Street, Seattle,Washington, Telephone No. Mutual 2-3300,Extension 553, if they have any questions concerning this notice or compliance withitsprovisions.